19-13895-jlg   Doc 423-54   Filed 05/28/21 Entered 05/28/21 17:35:58   Exhibit 54
                                     Pg 1 of 9




                                  EXHIBIT 54
           19-13895-jlg   Doc 423-54   Filed 05/28/21 Entered 05/28/21 17:35:58    Exhibit 54
                                                Pg 2 of 9




CONFIDENTIAL                                                                      BROSER_19-13985_E_000299
           19-13895-jlg   Doc 423-54   Filed 05/28/21 Entered 05/28/21 17:35:58    Exhibit 54
                                                Pg 3 of 9




CONFIDENTIAL                                                                      BROSER_19-13985_E_000564
           19-13895-jlg   Doc 423-54   Filed 05/28/21 Entered 05/28/21 17:35:58    Exhibit 54
                                                Pg 4 of 9




CONFIDENTIAL                                                                      BROSER_19-13985_E_000565
           19-13895-jlg   Doc 423-54   Filed 05/28/21 Entered 05/28/21 17:35:58    Exhibit 54
                                                Pg 5 of 9




CONFIDENTIAL                                                                      BROSER_19-13985_E_000566
           19-13895-jlg   Doc 423-54   Filed 05/28/21 Entered 05/28/21 17:35:58    Exhibit 54
                                                Pg 6 of 9




CONFIDENTIAL                                                                      BROSER_19-13985_E_000567
           19-13895-jlg   Doc 423-54   Filed 05/28/21 Entered 05/28/21 17:35:58    Exhibit 54
                                                Pg 7 of 9




CONFIDENTIAL                                                                      BROSER_19-13985_E_000568
           19-13895-jlg   Doc 423-54   Filed 05/28/21 Entered 05/28/21 17:35:58    Exhibit 54
                                                Pg 8 of 9




CONFIDENTIAL                                                                      BROSER_19-13985_E_000715
           19-13895-jlg   Doc 423-54   Filed 05/28/21 Entered 05/28/21 17:35:58    Exhibit 54
                                                Pg 9 of 9




CONFIDENTIAL                                                                      BROSER_19-13985_E_000716
